This opinion is subject to administrative correction before final disposition.




                                 Before
                    HUTCHISON, TANG, and GERRITY,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                        Brian N. MACK, Jr.
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900039

                            Decided: 24 June 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Colonel Glen R. Hines, USMC. Sentence adjudged 3
   December 2018 by a special court-martial convened at Marine Corps
   Base Camp Lejeune, North Carolina, consisting of a military judge sit-
   ting alone. Sentence approved by convening authority: reduction to
   E-1 and a bad-conduct discharge.
   For Appellant: Captain W. Scott Laragy, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
                 United States v. Mack, No. 201900039


  The findings and sentence as approved by the convening authority are
AFFIRMED.

                            FOR THE COURT:




                            RODGER A. DREW, JR.
                            Clerk of Court




                                  2